UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q ý QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended March 31, 2013 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to JAVELIN MORTGAGE INVESTMENT CORP. (Exact name of registrant as specified in its charter) Maryland 001-35673 45-5517523 (State or other jurisdiction of incorporation or organization) (Commission File Number) (I.R.S. Employer Identification No.) 3001 Ocean Drive, Suite 201, Vero Beach, FL32963 (Address of principal executive offices)(zip code) (772) 617-4340 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports) and (2) has been subject to such filing requirements for the past 90 days.YESýNOo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YESýNO¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule12b-2 of the Exchange Act. Large accelerated fileroAccelerated filer oNon-accelerated filerýSmaller reporting company o Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act).YESo NO ý The number of outstanding shares of the Registrant’s common stock as of May 3, 2013 was 7,500,050. JAVELIN Mortgage Investment Corp. TABLE OF CONTENTS PART I. FINANCIAL INFORMATION 3 Item 1. Financial Statements 3 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 25 Item 3. Quantitative and Qualitative Disclosures about Market Risk 39 Item 4. Controls and Procedures 41 PART II. OTHER INFORMATION 42 Item 1. Legal Proceedings 42 Item 1A. Risk Factors 42 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 42 Item 3. Defaults Upon Senior Securities 42 Item 4. Mine Safety Disclosures 42 Item 5. Other Information 42 Item 6. Exhibits 42 JAVELIN MORTGAGE INVESTMENT CORP. CONDENSED BALANCE SHEETS (in thousands, except per share amounts) (Unaudited) PART I. FINANCIAL INFORMATION Item 1. Financial Statements March 31, December 31, 2012 Assets Cash $ $ Cash collateral posted Agency Securities, available for sale, at fair value (including pledged assets of $1,059,756 and $1,087,452) Non-Agency Securities, trading, at fair value (including pledged assets of $136,752 and $129,946) Derivatives, at fair value Accrued interest receivable Prepaid and other assets Total Assets $ $ Liabilities and Stockholders’ Equity Liabilities: Repurchase agreements $ $ Cash collateral held Accrued interest payable Derivatives, at fair value Accounts payable and accrued expenses Total Liabilities Stockholders’ Equity: Preferred stock, $0.001 par value, 25,000 shares authorized and none issued and outstanding at March 31, 2013 and December 31, 2012 - - Common stock, $0.001 par value, 250,000 shares authorized, 7,500 sharesissued and outstanding at March 31, 2013 and December 31, 2012 8 8 Additional paid-in capital Retained Earnings Accumulated other comprehensive loss ) ) Total Stockholders’ Equity Total Liabilities and Stockholders’ Equity $ $ See notes to condensed financial statements. 3 JAVELIN MORTGAGE INVESTMENT CORP. CONDENSED STATEMENT OF OPERATIONS (in thousands, except per share amounts) (Unaudited) For the Quarter Ended March 31, 2013 Interest Income: Agency Securities, net of amortization of premium $ Non-Agency Securities, including discount accretion Total interest income Interest expense: Repurchase agreements ) Net interest income Other Income: Net gain on Non-Agency Securities Net gain on derivatives (Note 9) Total other income Expenses: Management fee Professional fees Insurance 56 Compensation 84 Other Total expenses Net income before taxes Income tax expense (2 ) Net Income Net income per common share (Note 12) $ Weighted average common shares outstanding Dividends Common dividends declared $ Common shares of record Dividends declared per common share $ See notes to condensed financial statements. 4 JAVELIN MORTGAGE INVESTMENT CORP. CONDENSED STATEMENT OF COMPREHENSIVE INCOME (in thousands) (Unaudited) For the Quarter Ended March 31, 2013 Net Income $ Other comprehensive income: Net unrealized loss on available for sale securities ) Other comprehensiveloss ) Comprehensive Loss $ ) See notes to condensed financial statements. 5 JAVELIN MORTGAGE INVESTMENT CORP. CONDENSED STATEMENTS OF STOCKHOLDERS’ EQUITY (in thousands) (Unaudited) Shares Par Amount Additional Paid in Capital Retained Earnings Accumulated Other Comprehensive Loss Total Balance, December 31, 2012 $
